DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of DE-102009017295 (DE’295).
Re: claims 1, 12, and 18.  Mulhern shows in figures 1 and 2 a brake drum for a drum brake comprising: a cylindrical casing, as labeled, and a carrier pot, as labeled, that axially adjoins the cylindrical casing, the carrier pot including a hub ring portion shown in the area of elements 4 and 5 configured to fix to a wheel hub, wherein the brake drum, which is formed in one piece, is formed at least in part from a material





[AltContent: textbox (Cylindrical casing)][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image1.png
    142
    490
    media_image1.png
    Greyscale

[AltContent: textbox (Carrier pot)]

wherein a cylindrical friction ring 7, 12 is arranged on an inside of the labeled cylindrical casing, the friction ring comprising metallic or ceramic components or particularly metallic component 12 as described on pg. 1 right col. lines 1-2.
	Mulhern describes the brake drum as a composite brake drum but is silent with regards to the material being fiber reinforced plastic.
	DE’295 teaches in the English abstract the component 10 which is described for example as being a brake component i.e. a brake pot as being made at least in part from a fiber reinforced plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite construction of the brake drum of Mulhern to have been made of fiber reinforced plastic, in view of the teachings of DE’295, in order to provide a reduced weight brake component as the teaching reference suggests. With regards to claim 12, Mulhern also shows at least one brake shoe 9 displaceably arranged in or on the brake drum, the at least one brake shoe configured to be pressed against the brake drum in order to perform a braking operation.  With regards to claim 18, Examiner notes that the modification results in at least one fiber of the fiber reinforced plastic extending through the curved transition from the cylindrical casing to the carrier pot since the English abstract of DE’295 teaches that the additional layer (which can be made of fiber reinforced plastic) is not only in the mold section but also extends itself in the transition area.
	Re: claim 3.  DE’295 teaches in figures 2a and 2b the use of a one or more supporting fibers 4 (which is described in the abstract as being made of fiber reinforced plastic) extending in conformity with a load path.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drum of Mulhern to have included one or more supporting fibers extending in conformity with a load path, in view of the teachings of DE’295, in order to provide a means of reinforcing the drum in the load path to provide added stability to help prevent premature wear. 
	Re: claim 6.  Mulhern, as modified, teaches in figure 2 of Mulhern the limitation wherein the brake drum comprises at least one radially inner area of the carrier pot shown surrounding element 5 and at least one radially outer area of the carrier pot shown between elements 3 and 6, wherein the radially inner area is arranged axially offset in relation to the radially outer area as shown, wherein the carrier pot comprises a transition 3 between the radially inner area and the radially outer area, and wherein the transition comprises a curvature as shown.
Re: claims  9 and 16.  Mulhern, as modified, teaches in figure 2 of Mulhern the limitation wherein a cylindrical friction ring 7, 12 is arranged on an inside of the labeled cylindrical casing. 
	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of DE-102009017295 (DE’295) and further in view of DE-202016103195 (DE’195).
DE’195 teaches at the end of the paragraph starting “Here, the vehicle component consists at least partially of a fiber-reinforced plastic” the use of a vehicle component consisting entirely of fiber-reinforced plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake drum of Mulhern, as modified, to have been made entirely of fiber-reinforced plastic, in view of the teachings DE’195, in order to provide a drum that has comparable stability with reduced weight compared to a corresponding metal component. 
Claims 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of DE-102009017295 (DE’295) and further in view of DE-19858317 (DE’317).
Mulhern, as modified, is silent with regards to the radius of curvature being at least the recited amount.
DE’317 teaches in the section starting “The curvature of the transition area 5” the use of a brake drum having a radius of curvature in the range of 6 to 7.5mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the radius of curvature of the transition of Mulhern, as modified, to have been at least 2mm or at least 6mm, in view of the teachings of DE’317, in order to provide a radius that is large enough such that it does not result in a sharp transition or notch effect that can reduce the service life of the drum. 
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of DE-102009017295 (DE’295) and further in view of US Patent Application 2006/0278484 to Antolovic.
Mulhern, as modified, is silent with regards to the drum brake specifically being a drum brake of a motor vehicle.
Antolovic teaches in the abstract the use of a drum brake specifically being a drum brake of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drum brake of Mulhern, as modified, to have been a drum brake of a motor vehicle, in view of the teachings of Antolovic, in order to provide a means of effectively decelerating a vehicle to improve the safety of its passengers.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive.  Applicant disagrees that it would have been obvious to use fiber reinforced plastic in the Mulhern brake drum.  To support his position, Applicant argues that because the fiber-reinforced plastic cannot be shaped in the same manner as the metal layers, in embodiments of DE’295 in which fiber-reinforced plastic is used for the additional layer(s), the additional layer(s) do not extend into the transition area.  First, Examiner emphasizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner maintains that the combination of Mulhern, in view of the teachings of DE’295, would have suggested a brake drum formed at least in part from a fiber reinforced plastic with the modification providing the benefit of reduced component weight as DE’295 teaches.  The reference also discusses the additional benefit of crack propagation minimization.  Both benefits are desirable in the brake drum environment.  Although bodily incorporation is not necessary and the claim language only requires that the drum be formed “at least in part from a fiber reinforced plastic”, Examiner also notes that it is not true that the additional layers made of fiber-reinforced plastic do not extend into the transition area.  The English abstract of DE’295 explicitly states that the additional layer (which can be made of fiber reinforced plastic) is not only in the mold section but also extends itself in the transition area.
Next, Applicant argues that it would not have been obvious to form the brake drum of Mulhern entirely with fiber-reinforced plastic.  Applicant uses the reasons similar to those discussed above with regards to claim 1.  Similarly, Examiner relies on the same response to argument as discussed above with regards to the rejection of claim 1.  The rejection did not include a bodily incorporation of the features of the teaching reference into the structure of the base reference.  DE’195 is simply used for its teaching that a vehicle component may preferably be made entirely of a fiber reinforced plastic.  Examiner noted that such a modification would be beneficial to one having ordinary skill in the brake art while designing a brake drum since it would result in an overall weight reduction of the brake assembly.  An overall weight reduction can also translate to a cost savings.
Finally, with regards to claim 7, Applicant argues that none of the cited art teaches or suggests a brake drum in which the curvature [of the transition between the radially inner area of the carrier pot and the radially outer area of the carrier pot] has a radius of at least 2mm.  Examiner notes that the recited curvature is located at the transition are between the carrier pot and the cylindrical casing.  Mulhern includes a transition area at area 3 in figure 2 between the carrier pot and the cylindrical casing, but is silent with regards to an amount of curvature of the transition area. DE’317 teaches the recited amount of curvature in a transition area of a brake drum between the carrier pot and the cylindrical casing.  Examiner maintains using the teachings of DE’317 as it would have been obvious to one of ordinary skill in the brake art to have modified the transition area of Mulhern to have had a curvature of at least 2mm, in view of the teachings of DE’317, in order to result in an area without a sharp transition or notch effect that can reduce the service life of the drum.  Accordingly, the above rejections have been maintained.
The previously presented 112 rejection has been withdrawn in light of the most recent amendment, and the rejections of claims 10 and 11 have been withdrawn in light of the most recent remarks on pgs. 9-10.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
August 9, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657